Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2017

                                       No. 04-17-00387-CV

                        Gregory BRENNER and Progressive Entities Inc.,
                                      Appellants

                                                 v.

                                      Benji F. ALDREDGE,
                                             Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 13-435CCL
                           Honorable Bill R. Palmer, Judge Presiding


                                          ORDER
       Appellee’s brief was due on August 8, 2017. See TEX. R. APP. P. 38.6(b). To date, no
Appellee’s brief or motion for extension of time has been filed.
         If Appellee wishes to file a brief in this appeal, Appellee is hereby ORDERED to file
within TEN DAYS of the date of this order (1) Appellee’s brief and (2) a reasonable explanation
for failing to timely file the brief. See id. R. 38.6(d). If Appellee wishes his response to serve as
a motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1);
4TH TEX. APP. (SAN ANTONIO) LOC. RS., http://www.txcourts.gov/4thcoa/practice-before-the-
court/ local-rules.aspx.
        If Appellee fails to file an adequate response within TEN DAYS of the date of this order,
the appeal will be set for submission without Appellee’s brief. See Jackson v. Tex. Bd. of
Pardons & Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston
[1st Dist.] Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the
facts stated [in Appellant’s brief] unless another party contradicts them.’” (alteration in original)
(quoting TEX. R. APP. P. 38.1(g))).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk